Title: To James Madison from Griffith Evans, 11 May 1802 (Abstract)
From: Evans, Griffith
To: Madison, James


11 May 1802, Office of the Board, Philadelphia. Acknowledges JM’s letter of 7 May informing him of the abolition of the Board of Commissioners under article 6 of the Jay treaty and of the consequent termination of his appointment. Has received a “similar intimation” from Thornton and will dispose of the papers as directed.
 

   
   Letterbook copy (CSmH: Philadelphia Commission Letterbook 1). 1 p.


